DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 44, 46, 48, 50-59, 61, 62, 64, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation “the vessel component” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is previously referred to as “a vessel” rather than vessel component which makes the limitation lacking sufficient antecedent basis.  Claims 44, 46, 48, 51-59, 61, 62 and 64 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 43.
Claims 43 describe a method of using the handle or lever in lines 13-14 which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See MPEP §2173.05(p)(II).  Claims 44, 46, 48, 50-59, 61, 62, 64 and 73 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 43.
Claim 58 recites the limitation, “a handle or lever”.  It is unclear whether “a handle or lever” of claim 58 is the same or different as “a handle or lever” as recited in claim 43, upon which claim 58 depends.  As such the claim is indefinite for failing to distinctly claim the invention.
Claims 61 and 62 describe a method of using the handle or lever which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See MPEP §2173.05(p)(II).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 58 repeats the limitations already found in claim 43, upon which it depends, without adding any new limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 43, 44, 46, 48, 50-59, 64, and 73 is/are rejected under 35 U.S.C. 103 as obvious over Lyons et al. (U.S. Patent Pub. No. 2018/0072553) in view of Jaiswal et al. (U.S. Patent Pub. No. 2018/0199584) and Mitchell (U.S. Patent Pub. No. 2009/0120815).
Regarding claim 43, Lyons et al. discloses a personal portable fluid dispensing apparatus (title; figure 2, reference #100) comprising:
a vessel (figures 2-4, reference #114); and
a dispenser in communication with the vessel (figures 2-4, 17, 18, reference #113), the dispenser comprising:
multiple wedge shaped receptacles (figures 17 and 18, reference #137) configured to retain two or more wedge-shaped packets that contain ingestible materials that can be selectively added to the vessel (figure 17 and 18, reference #101);
a striker configured to contact a packet in a wedge-shaped receptacle (figures 25-29, reference #141; [0199]; [0217]; [0221]; [0223]-[0229]) (it is noted that the limitation “striker” has not specified a particular shape or structure of the striker, only that it is a structure that is configured to contact a packet; and as such, reference #141 reads on the limitation because it is a structure that axially contacts the receptacle to provide pressure to release the contents into the vessel).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  Furthermore, as evidenced by the produced reference sold to the public, the reference falls within the claimed dimensions (https://www.amazon.com/gp/product/B081QWDJ9D/ref=as_li_tl?ie=UTF8&camp=1789&creative=9325&creativeASIN=B081QWDJ9D&linkCode=as2&tag=mbr08-20&linkId=ecc6aff0a52e488e16fcf66e8c9031e8).  Alternatively, it would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Lyons et al. to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid (Lyons et al. [0161]) and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
While the reference discloses wherein the apparatus comprises a handle or lever (figures 27 and 28, reference #147 and 152; [0228]-[0229]), the reference does not explicitly disclose wherein the handle or lever is rotated downward to dispense the material to the vessel component.  Mitchell teaches another device for dispensing material and producing food product (abstract).  Mitchell establishes equivalency of the handle or lever operating in different directions and manners to dispense the material into the vessel component (reference #46, 146, 246 and 346).  As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the handle or lever of Lyons et al. with the downward rotating lever or handle of Mitchell, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel, wherein the mixer is capable to be activated in response to motion of the apparatus.
Jaiswal et al. teaches another device for producing a food product (title).  The reference teaches a mixer mounted as a separate component within the vessel, wherein the mixer is capable to be activated in response to motion of the apparatus (reference #190; [0043]; [0084]; [0103]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Lyons et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 44, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses a base attached below the vessel (figure 4, reference #115; or alternatively, figure 2, reference #118).
Regarding claim 46, Lyons et al. . in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses all the limitations as set forth above.  The reference further discloses wherein the dispenser contains three receptacles (figures 17 and 18, reference #137; [0169])
Regarding claim 48, Lyons et al. . in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to the ingestible materials being dispensed into the vessel (Jaiswal et al. [0043]; [0084]; [0128]; table 1).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
   Regarding claim 50, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be automatically activated in response to sensing movement of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 51, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to a detected motion of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 52, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein one or more operation parameters of the apparatus can be manipulated manually or remotely ([0013]-[0015]; [0020]-[0024]; [0162]-[0166]).
Regarding claim 53, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein one or more operation parameters include temperature of fluid within the vessel, addition of one or more ingestible materials to the vessel, outputs to a user of the apparatus, exposure of contents to ultraviolet light for sterilization, backlighting of contents with variable color and/or brightness, addition of a secondary fluid, blending of the fluid and the ingestible materials, or scanning packets of ingestible materials via an RFID chip or QR code scanning ([0013]; [0020]-[0024]; [0162]-[0166]).
Regarding claim 54, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein a base and the vessel of the apparatus are releasably affixed (figure 4, reference #115; or alternatively, figure 2, reference #118).
Regarding claim 55, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein the apparatus comprises a battery ([0169]; [0177]) and a processor ([0063]; [0069]; [0085]).
Regarding claim 56, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein the apparatus and an associated application assess one or more use parameters, user stored demographics, stored user preferences, user location, motion impact to the apparatus, orientation, pressure, and direction of the apparatus, accelerometer reading, strain gauge reading, thermistor reading and optimal hydration based on body weight, exercise, and ambient temperature ([0013]-[0015]; [0020]; [0162]-[0166]).
Regarding claim 57, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein one or more use parameters include: levels of fluid contained in the apparatus; amount of ingestible materials contained in the apparatus; type of ingestible materials contained in the apparatus; temperature of fluid contained in the apparatus; power supply levels of the apparatus; location of available proximate fluid supplies; record of user consumption and type of fluid and ingestible materials; and schedule of user consumption of fluid and ingestible materials ([0013]-[0015]; [0020]-[0024]; [0041]; [0162]-[0166]).
Regarding claim 58, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein the apparatus comprises a handle or lever (figures 27 and 28, reference #147 and 152; [0228]-[0229]).
Regarding claim 59, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified also discloses wherein the handle or lever is mechanically connected to the striker (figures 27 and 28, reference #147 and 152 mechanically connected to striker reference #141; [0228]-[0229]).
Regarding claim 64, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified discloses the apparatus of claim 62, further comprising a base attached below the vessel (figure 4, reference #115; or alternatively, figure 2, reference #118).
Regarding claim 73, Lyons et al. in view of Jaiswal et al. and Mitchell discloses all the limitations as set forth above.  The reference as modified further discloses wherein the apparatus comprises a controller and a sensor unit, and the mixer is capable to be activated via the controller and sensor unit in response to motion of the apparatus (Jaiswal et al. reference #190, 320, 340; [0043]; [0046]; [0084]; [0014];[0128]; [0103]; table 1).
Claim(s) 63, 66, 67, 70 and 71 is/are rejected under 35 U.S.C. 103 as obvious over Lyons et al. (U.S. Patent Pub. No. 2018/0072553) in view of Jaiswal et al. (U.S. Patent Pub. No. 2018/0199584).Regarding claim 63, Lyons et al. discloses a personal portable fluid dispensing apparatus (title; figure 2, reference #100) comprising:
a vessel (figures 2-4, reference #114); and
a dispenser in communication with the vessel (figures 2-4, 17, 18, reference #113), the dispenser comprising:
one or more receptacles (figures 17 and 18, reference #137) configured to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (figure 17 and 18, reference #101);
a striker configured to contact a packet in a receptacle (figures 25-29, reference #141; [0199]; [0217]; [0221]; [0223]-[0229]) (it is noted that the limitation “striker” has not specified a particular shape or structure of the striker, only that it is a structure that is configured to contact a packet; and as such, reference #141 reads on the limitation because it is a structure that axially contacts the receptacle to provide pressure to release the contents into the vessel);
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  Furthermore, as evidenced by the produced reference sold to the public, the reference falls within the claimed dimensions (https://www.amazon.com/gp/product/B081QWDJ9D/ref=as_li_tl?ie=UTF8&camp=1789&creative=9325&creativeASIN=B081QWDJ9D&linkCode=as2&tag=mbr08-20&linkId=ecc6aff0a52e488e16fcf66e8c9031e8).  Alternatively, it would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Lyons et al. to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid (Lyons et al. [0161]) and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel, and wherein the mixer is capable to be activated in response to motion of the apparatus.
Jaiswal et al. teaches another device for producing a food product (title).  The reference teaches a mixer mounted as a separate component within the vessel, wherein the mixer is capable to be activated in response to motion of the apparatus (Jaiswal et al. reference #190; [0043]; [0084]; [0103]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Lyons et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.  
 Regarding claim 66, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to a detected motion of the apparatus (Jaiswal et al. [0043]; [0084]; [0103]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claims 67, Lyons et al. discloses a personal portable fluid dispensing apparatus (title; figure 2, reference #100) comprising:
a vessel (figures 2-4, reference #114);
lever rotatably and mechanically coupled to the vessel (figures 27 and 28, reference #147, 152 and 153 (reference #153 is part of lever and is rotatably coupled to vessel); [0228]-[0229])
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  Furthermore, as evidenced by the produced reference sold to the public, the reference falls within the claimed dimensions (https://www.amazon.com/gp/product/B081QWDJ9D/ref=as_li_tl?ie=UTF8&camp=1789&creative=9325&creativeASIN=B081QWDJ9D&linkCode=as2&tag=mbr08-20&linkId=ecc6aff0a52e488e16fcf66e8c9031e8).  Alternatively, it would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Lyons et al. to have a height of 6-25 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid (Lyons et al. [0161]) and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for producing a food product (title).  The reference teaches a mixer that is capable to be automatically activated in response to sensing movement of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0103]; [0128]; table 1 (presence of material in vessel indicates movement of dispenser which is considered a sensed movement of vessel since the dispenser is an element of the vessel; as well as user activation is a sensed movement of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Lyons et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 70, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses a dispenser in communication with the vessel (figures 2-4, 17, 18, reference #113), the dispenser comprising: one or more receptacles (figures 17 and 18, reference #137) configured to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (figure 17 and 18, reference #101).
Regarding claim 71, Lyons et al. in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses a base attached below to the vessel (figure 4, reference #115; or alternatively, figure 2, reference #118).
Claims 63, 66, 67, 70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (U.S. Patent No. 9,975,684) in view of Jaiswal et al.
Regarding claims 63 and 66, Dvorak discloses a personal portable fluid dispensing apparatus (abstract) comprising:
a vessel (reference #407); and
a dispenser (reference #400), comprising one or more receptacles capable to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (reference #415); a striker (reference #410 and 416).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Dvorak to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel, and configured to be activated in response to motion of the apparatus.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mixer that is capable to be activated in response to a detected motion of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicates movement of dispenser which is considered a detected movement of vessel since the dispenser is an element of the vessel; as well as user activation is a detected movement of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Dvorak.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 67, Dvorak discloses a personal portable fluid dispensing apparatus (abstract) comprising:
a vessel (reference #407); and
a lever rotatably and mechanically coupled to the vessel (reference #401a and 410).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Dvorak to have a height of 6-25 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mixer that is capable to be automatically activated in response to sensing movement of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicates movement of dispenser which is considered a sensed movement of vessel since the dispenser is an element of the vessel; as well as user activation is a sensed movement of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Dvorak.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 70, Dvorak in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses a dispenser in communication with the vessel (reference #400), the dispenser comprising one or more receptacles capable to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (reference #415).
Regarding claim 72, Dvorak in view of Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses a striker capable to pierce through one or more packets, wherein the lever is mechanically connected to the striker to active the striker (reference #401a, 410 and 416; column 16, lines 12-26; column 17, lines 48-64).
Claims 43, 48, 50, 51, 58, 59, 61, 62 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak in view of Lyons et al. and Jaiswal et al.
 Regarding claim 43, Dvorak discloses a personal portable fluid dispensing apparatus (abstract) comprising:
a vessel (reference #407); and
a dispenser (reference #400), comprising one or more receptacles capable to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (reference #415; column 17, lines 42-47); a striker (reference #410 and 416);
wherein the apparatus comprises a handle or lever (reference #4-1a and 410), and the handle or lever is capable to be rotated downward to dispense the material into the vessel component (reference #401a, 410 and 416; column 16, lines 12-26; column 17, lines 48-64).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Dvorak to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
While the reference only discloses a single receptacle, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an additional receptacle so that more than one additive may be mixed into the water in the vessel to produce multiple types of beverages (column 18, lines 18-54), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, the reference does not disclose receptacle having the specific wedge shape.  It is well known in the art that the receptacle can have a variety of shape of configurations, including wedge-shaped and circular (as evidenced by Lyons et al. figure 17, reference #137 and figure 48B).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify dispenser of Dvorak to include a variety of receptacle shapes, as taught by Lyons et al.  An ordinary skilled artisan at the time the invention was filed would have been motivated to do the foregoing in order to increase the amount a receptacles that may be held in the dispenser as well as simplify the manufacturing process.
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mixer that is capable to be activated in response to motion of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicated movement of the dispenser which is considered a sensed movement of the vessel since the dispenser is an element of the vessel; as well as user activation is a sensed movement of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Dvorak.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 48, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to the ingestible materials being dispensed into the vessel (Jaiswal et al. [0043]; [0084]; [0128]; table 1).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
   Regarding claim 50, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be automatically activated in response to sensing movement of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 51, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixer is capable to be activated in response to a detected motion of the apparatus (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 58, Dvorak in view of Lyons et al. and Jaiswal discloses all the limitations as set forth above.  The reference as modified further discloses wherein the apparatus comprises a handle or lever (reference #401a and 410).
Regarding claim 59, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle or lever is mechanically connected to the striker (reference #401a, 410 and 416).
Regarding claim 61, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein rotation of the handle or lever results in piercing a lidding material that seals the ingestible materials (reference #401a, 410 and 416; column 16, lines 12-26; column 17, lines 48-64).
Regarding claim 62, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle or lever is rotated in an opposite direction to blend the ingestible material and the fluid container in the vessel (reference #401a, 410 and 416 (capable to be rotated back up in opposite direction and materials are capable to be blended in vessel); column 16, lines 12-26).
Regarding claim 73, Dvorak in view of Lyons et al. and Jaiswal et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the apparatus comprises a controller and a sensor unit, and the mixer is capable to be activated via the controller and sensor unit in response to motion of the apparatus (Jaiswal et al. reference #190, 320, 340; [0043]; [0046]; [0084]; [0014];[0128]; [0103]; table 1).
Claims 43, 44, 46, 48-51 and 58, 59, 61-64, 66, 67 and 70-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Jaiswal et al.
Regarding claim 43, Mitchell discloses a personal portable fluid dispensing apparatus (abstract; figure 1) comprising:
a vessel (figures 1 and 3, reference #12); and
a dispenser in communication with the vessel (figures 1-3, reference #10), the dispenser comprising:
multiple wedge shaped receptacles configured to retain two or more wedge-shaped packets that contain ingestible materials that can be selectively added to the vessel (figures 2a and 2c, reference #42);
a striker configured to contact a packet in a wedge-shaped receptacle (figures 2c, 3A and 3B, reference #49);
wherein the apparatus comprises a handle or lever (figures 2 and 3, reference #46), and the handle or lever is capable to be rotated downward to dispense the material into the vessel component (figure 3B, with arrow indicating down rotation of reference #46).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Mitchell to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel, wherein the mixer is capable to be activated in response to motion of the apparatus.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mixer mounted as a separate component within the vessel, wherein the mixer is capable to be activated in response to motion of the apparatus (reference #190; [0043]; [0084]; [0103]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Mitchell.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claims 44 and 64, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a base attached below to the vessel (figure 1, bottom surface of reference #12 is a base to walls of vessel 12).
Regarding claim 46, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the dispenser contains three receptacles (figures 2A and 2C, reference #42).
Regarding claims 48, 50, 51, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a mixer that is capable to be activated as recited (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 58, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a handle or a lever (figures 2 and 3, reference #46).
Regarding claim 59, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle is mechanically connected to the striker (figures 2 and 3, reference #46 connected to striker reference #49).
Regarding claim 61, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein rotation of the handle or lever results in piercing a lidding material that seals the ingestible materials (see figures 3A and 3B, reference #26; [0053]).
Regarding claim 62, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the handle or lever is rotated in an opposite direction to blend the ingestible materials and the fluid contained in the vessel (see figures 3A and 3B, reference #46 is rotated back to original position as ingestible materials are blended into fluid in vessel).
Regarding claim 63, Mitchell discloses a personal portable fluid dispensing apparatus (abstract; figure 1) comprising:
a vessel (figures 1 and 3, reference #12); and
a dispenser in communication with the vessel (figures 1-3, reference #10), the dispenser comprising:
one or more receptacles configured to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (figures 2a and 2c, reference #16, 42 and 44);
a striker configured to contact a packet in a receptacle (figures 2c, 3A and 3B, reference #49);
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Mitchell to have a height of about 8-15 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel, and wherein the mixer is capable to be activated in response to motion of the apparatus.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mounted as a separate component within the vessel, and wherein the mixer is capable to be activated in response to motion of the apparatus (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Mitchell.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 66, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a mixer that is capable to be activated as recited (Jaiswal et al. [0043]; [0084]; [0128]; table 1 (presence of material in vessel indicates motion of dispenser which is considered a detected motion of vessel since the dispenser is an element of the vessel; as well as user activation is a motion of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
Regarding claim 67, Mitchell discloses a personal portable fluid dispensing apparatus (abstract; figure 1) comprising:
a vessel (figures 1 and 3, reference #12); and
a striker configured to contact a packet in a receptacle (figures 2c, 3A and 3B, reference #49);
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld water bottle, and it is known in the art that a portable handheld water bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Mitchell to have a height of 6-25 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
However, the reference does not explicitly disclose a mixer mounted as a separate component within the vessel.
Jaiswal et al. teaches another device for dispensing and producing a food product (title; abstract).  The reference teaches a mixer that is capable to be automatically activated in response to sensing movement of the apparatus and mounted as a separate component within the vessel (reference #190; [0043]; [0084]; [0128]; [0103]; table 1 (presence of material in vessel indicates movement of dispenser which is considered a sensed movement of vessel since the dispenser is an element of the vessel; as well as user activation is a sensed movement of the apparatus)).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the mixer of Jaiswal et al. within the vessel of Mitchell.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach devices for dispensing and producing a food product.  One of ordinary skill in the art would be motivated to provide a mixer within the vessel because the mixer stirs and agitates the constituents within the vessel to form a homogenous final food product.
Regarding claim 70, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a dispenser in communication with the vessel (figures 1-3, reference #10), the dispenser comprising one or more receptacles configured to retain one or more packets that contain ingestible materials that can be selectively added to the vessel (figures 2a and 2c, reference #16, 42 and 44).
Regarding claim 71, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a base attached below the vessel (figure 1, bottom surface of reference #12 is base to walls of vessel 12).
Regarding claim 72, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses a striker capable to pierce through one or more packets, wherein the lever is mechanically connected to the striker to active the striker (see figures 3A and 3B, reference #26; [0053]).
Regarding claim 73, Mitchell as modified discloses all the limitations as set forth above.  The reference as modified further discloses wherein the apparatus comprises a controller and a sensor unit, and the mixer is capable to be activated via the controller and sensor unit in response to motion of the apparatus (Jaiswal et al. reference #190, 320, 340; [0043]; [0046]; [0084]; [0014];[0128]; [0103]; table 1).
Claim 67, 70 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliano (U.S. Patent Pub. No. 2018/0086519).
Regarding claim 67, Giuliano discloses a personal portable fluid dispensing apparatus (abstract; figures 1 and 2, reference #1) comprising:
a vessel (figure 2, reference #3); and
a mixer that is capable to be automatically activated in response to sensing movement of the apparatus and mounted as a separate component within the vessel (reference #11 automatically activated upon pushing on actuator 51 which is a movement of apparatus; [0060]; [0062]; [0129]).  It is noted that the limitation is directed to a manner of operating the disclosed mixer, and neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no claimed structural limitation imparted on the mixer, such as a sensor, that interfaces with the mixer to permit this functional intended use.
a lever rotatably and mechanically coupled to the vessel (reference #35; [0070] (reference #35 has threads for rotatably and mechanically coupling to vessel and having lever portion 57 for holding and releasing mixer 11).
While the reference does not explicitly disclose the specific dimensions.  The reference discloses wherein the apparatus is a portable handheld bottle, and it is known in the art that a portable handheld bottle falls within the claimed dimensions.  It would have been obvious to having ordinary skill in the art at the time the invention was filed to modify the apparatus of Giuliano to have a height of 6-25 inches and a cross-sectional dimension of about 2.5 to 5 inches so that the apparatus can be easily carried around to many different places while still holding enough drinkable liquid and because since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 70, Giuliano discloses a dispenser in communication with the vessel (reference #45; [0052]; [0061]), the dispenser comprising: one or more receptacles (reference #9) capable to retain one or more packets that contain ingestible materials that can be selectively added to the vessel component ([0048]; [0052]).
Regarding claim 71, Giuliano discloses a base attached below to the vessel (reference #5; [0047]).
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Applicant makes a mere allegation that the references fail to disclose the size dimensions and that the mixer is configured to be activated in response to motion of the apparatus, and points to the excuse of brevity for not explaining why.  Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As explained above, the references disclose all the limitations of the claims, including the size dimension and the mixer configured to be activated in response to motion of the apparatus.  This is pointed out in extensive explanation with specific passages and reference numbers from the references cited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774